EXHIBIT 10.1

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (hereinafter, this “Amendment”)
dated as of December 29, 2011 is by and among Homeland Security Capital
Corporation, a Delaware corporation (“HSCC”), Default Servicing USA, Inc., a
Delaware corporation (“Buyer”), DAL Holding Company — DS, LLC (formerly Default
Servicing, LLC), a Delaware limited liability company (the “Company”), DAL
Group, LLC, a Delaware limited liability company, and the sole member of the
Company (the “Member”).  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings assigned in the APA (as defined below).

 

WITNESSETH

 

WHEREAS, HSCC, Buyer, the Company and Member (each, a “Party,” and collectively,
the “Parties”) entered into that certain Asset Purchase Agreement dated as of
June 22, 2011 (the “APA”);

 

WHEREAS, Buyer does not have any business as of the date hereof; and

 

WHEREAS, as a result, the Parties have agreed to discontinue the payment of all
future Contingent Payment Amounts relating to the period on and after January 1,
2012, in consideration of a payment by the Buyer to the Member in the amount of
TWO HUNDRED THOUSAND DOLLARS ($200,000).

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Amendment

 

1.                                     The Parties hereby agree that, in
consideration of a payment by the Buyer to the Company in the amount of TWO
HUNDRED THOUSAND DOLLARS ($200,000) on the date of this Agreement, the Buyer
will have no further obligation to pay any Contingent Payment Amount, relating
to any revenue recognized by the Buyer after December 31, 2011, but is required
to pay any Contingent Payment Amount relating to any revenue recognized by the
Company on or before December 31, 2011.  In consideration of the payment
provided by this Section 1, the Company and the Member agree not to make any
claims under Section 9.3 of the APA, other than those relating to the Assumed
Liabilities, and HSCC and the Buyer will not make any claims under
Section 9.2(a) of the APA against the payment provided by this Section 1 or the
Contingent Payment Amount.

 

2.                                     The Parties hereby agree that the Company
shall have no obligation to fund the Escrow Amount and the Parties hereby
terminate the Escrow Agreement with Suntrust Bank.

 

--------------------------------------------------------------------------------


 

Interpretation

 

3.                                     Each Party hereby acknowledges and agrees
that the APA shall continue to be and shall remain unchanged and in full force
and effect in accordance with its terms.  Any terms or conditions contained in
this Amendment shall control over any inconsistent terms or conditions in the
APA.

 

Representations and Warranties

 

4.                                     Each of the Parties hereby represents and
warrants to such other Party that the execution and delivery of this Amendment
by each such Party and the performance by each such Party of its obligations and
agreements under this Amendment are within the authority of each such Party, 
have been duly authorized by all necessary corporate or limited liability
proceedings, if applicable, on behalf of each such Party and do not and will not
contravene any provision of such Party’s charter, other organization papers,
by-laws or any stock provision or any amendment thereof or of any agreement or
other instrument binding upon such Party.

 

5.                                     Each of the Parties hereby represents and
warrants to such other Party that this Amendment constitutes the legal, valid
and binding obligations of each such Party, enforceable in accordance with its
terms, except as limited by bankruptcy, insolvency, moratorium, fraudulent
transfer, reorganization and other laws of general applicability relating to or
affecting the rights or remedies of creditors and by general equitable
principles (whether considered in a proceeding in equity or at law).

 

6.                                     To the knowledge of HSCC and Buyer, each
of HSCC and Buyer hereby represents and warrants that (i) the Buyer currently
has no business pending as of the date hereof, (ii) as of the date hereof, PNC
Bank has refused to engage either HSCC or Buyer to provide further services of
the type included within the Business (as defined in the APA) and (iii) as of
the date hereof, no party is considering engaging HSCC or Buyer to provide
services of the type included within the Business.

 

Entire Agreement

 

7.                                     The APA, as amended by the Amendment,
incorporates all of the discussions and negotiations among the Parties, either
expressed or implied, concerning the matters included herein and in such other
documents, instruments and agreements, any statute, custom, or usage to the
contrary notwithstanding.  No such discussions or negotiations shall limit,
modify, or otherwise affect the provisions hereof.  No modification, amendment,
or waiver of any provision of the APA, as amended by this Amendment, or any
provision of any other document, instrument, or agreement among the Parties
shall be effective unless executed in writing by the Party to be charged with
such modification, amendment, or waiver.

 

Miscellaneous

 

8.                                     In connection with the interpretation of
this Amendment, all of the provisions of Article XI of the APA are hereby
incorporated by reference.

 

2

--------------------------------------------------------------------------------


 

Counterparts

 

9.                                     This Amendment may be executed in
multiple identical counterparts, each of which when duly executed shall be
deemed an original, and all of which shall be construed together as one
agreement.

 

[Remainder of Page Intentionally Left Blank.  Signature Pages to Follow.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed, or caused this Amendment,
to be executed by their duly authorized representatives, as of the date first
written above.

 

 

BUYER:

 

 

 

DEFAULT SERVICING USA, INC.

 

 

 

 

 

By:

/s/ C. Thomas McMillen

 

Name: C. Thomas McMillen

 

Title: Chief Executive Officer

 

 

 

 

 

HSCC:

 

 

 

HOMELAND SECURITY CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ C. Thomas McMillen

 

Name: C. Thomas McMillen

 

Title: Chief Executive Officer

 

 

 

 

 

COMPANY:

 

 

 

DAL HOLDING COMPANY – DS, LLC

 

(formerly DEFAULT SERVICING, LLC)

 

 

 

 

 

By:

/s/ Stephen J. Bernstein

 

Name: Stephen J. Bernstein

 

Title: President

 

 

 

 

 

MEMBER:

 

 

 

DAL GROUP, LLC

 

 

 

 

 

By:

/s/ Stephen J. Bernstein

 

Name: Stephen J. Bernstein

 

Title: President

 

--------------------------------------------------------------------------------